UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
WILMINGTON PT CORP.,
                                                                ORDER ADOPTING REPORT
                          Plaintiff,                            AND RECOMMENDATION
                                                                20-CV-4068 (DRH)(ST)
-against-

NOEMIE SALOMON, PIERRE W. DESTIN,
LONG ISLAND TAX REDUCTIONS, INC.,

                           Defendants.
-----------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge

Steven I. Tiscione, dated June 9, 2021, recommending that the Court grant plaintiff’s motion for

default judgment, enter a judgment of foreclosure and sale against defendants Noemie Salomon

and Pierre W. Destin in the amount of $108,014.06 (consisting of $66,980.70 in principal and

$41,033.36 in interest) and that the property be foreclosed and sold in accordance with the

proposed judgment of foreclosure and sale. More than fourteen (14) days have passed since

service of the Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the June 9, 2021 Report and Recommendation of Judge

Tiscione as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED THAT Plaintiff’s motion for default judgment is granted

and Plaintiff is awarded damages as follows: (a) $66,980.70 in unpaid principal under the Note;




                                                  Page 1 of 2
and (b) $41,033.36 in accrued interest, for a total award of $108,014.06. The Court will this day

enter a Judgment of Foreclosure and Sale consistent herewith.



Dated: Central Islip, New York                        s/ Denis R. Hurley
       July 1, 2020                                  Denis R. Hurley
                                                     United States District Judge




                                           Page 2 of 2
